PER CURIAM.
The mother, S.D., appeals an order terminating her parental rights to three of her children, S.S., E.S., and D.H. The mother does not appeal the termination of her parental rights to S.S. But she does appeal the termination of her parental rights to E.S. and D.H., asserting that the trial court’s order is not supported by competent, substantial evidence. Upon the proper concessions of error by the Department of Children and Families and the Guardian ad Litem Program, we reverse the order terminating the mother’s parental rights to E.S. and D.H. and remand the case for further proceedings.
REVERSED and REMANDED.
ROBERTS, WETHERELL, and ROWE, JJ., concur.